Citation Nr: 0531024	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  97-31 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
instability, status-post left knee medial meniscus excision, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a compensable evaluation for residuals of 
an in-service right foot injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1974 to June 
1979.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a 1997 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which, in pertinent part, denied a 
rating in excess of 20 percent for status post left knee 
medial meniscus excision with traumatic arthritis and denied 
a compensable rating for residuals of a fracture, right 
tarsal navicular bone.  By a March 2000 Board decision, the 
claims of entitlement to an evaluation in excess of 20 
percent for left knee disability, status post medial meniscus 
excision with traumatic arthritis, and for an increased 
(compensable) evaluation for residuals of a fracture of the 
right tarsonavicular bone were remanded.  On Remand, by a 
rating decision issued in August 2001, the RO assigned a 20 
percent evaluation under Diagnostic Code 5257 for left knee 
instability, status post left medial meniscus incision, and 
assigned a 10 percent evaluation for traumatic arthritis of 
the left knee under Diagnostic Code 5010.  These evaluations 
are not the maximum schedular evaluations available, and the 
appeal remains in controversy.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The claim was again Remanded in August 2003.  The 
appeal again returns to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  The veteran has not required medical care for any 
accident or injury due to instability of the left knee, and 
he requires use of an assistive device, a knee cage, only for 
activities such as shopping which require walking for an 
extended distance, and he continues to work full-time as a 
high school health and physical education teacher, although 
radiologic examination discloses that his left tibia is 
slightly subluxed lateralward, indicating severe ligamentous 
instability, and there is calcification and ossification 
present in the medial collateral ligament.


3.  The maximum schedular evaluation for arthritis of the 
knee has been assigned, in the absence of compensable 
limitation of motion, and the evidence establishes that the 
veteran does not have compensable limitation of flexion or of 
extension.

4.  There is no clinical or radiologic evidence of 
compensable disability at the site of a fracture of the fifth 
metatarsal the veteran sustained in service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for service-connected left knee instability, status-post left 
knee medial meniscus excision, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.14, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5257, 5259 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected left knee traumatic arthritis are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

3.  The criteria for a compensable evaluation for the 
residuals of an in-service right foot injury are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran submitted the claims on appeal in 
August 1996, more than four years prior to enactment of the 
VCAA.  The unfavorable AOJ decision that is the basis of this 
appeal was already decided and appealed prior to VCAA 
enactment, and the Board issued its March 2000 Remand of the 
claims prior to enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court acknowledged in Pelegrini that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The veteran was afforded VA examinations in September 1996, 
February 1998, July 2000, March 2003, and December 2004.  The 
veteran was first notified of the application of the VCAA to 
the claims on appeal in a letter issued in June 2002.  The 
June 2002 VCAA letter notified the veteran of the evidence 
required to substantiate his claims for increased 
evaluations, notified the veteran of his responsibility to 
submit or identify evidence relevant to his claims, advised 
the veteran to tell VA about "any additional information," 
and included a specific section discussing the types of 
records VA was responsible to obtain or assist the veteran to 
obtain.  

The appellant was not prejudiced by not receiving the VCAA 
notification prior to the initial AOJ decision, as he has had 
more than three years to respond to the notification under 
the VCAA, including more than two years since the most recent 
Board Remand, in August 2003, which also addressed the duties 
to the veteran under the VCAA.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  In 
particular, the Board notes that the veteran was afforded VA 
examinations prior to the enactment of the VCAA in September 
1996, February 1998, and in July 2000, and was then afforded 
two additional VA examinations after the enactment of the 
VCAA, in March 2003 and December 2004.  The veteran also 
received post-VCAA assistance with the development of his 
claims following the Board's August 2003 Remand of the 
claims.  Given the Board's post-VCAA Remand, and the 
development conducted subsequent to that Remand, at a time 
when the veteran had been notified of VA's duties to assist 
him to develop the claims, the Board finds that the duty to 
assist the veteran in compliance with the VCAA has been 
satisfied.

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Governing law and regulations

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether staged 
ratings are appropriate.  However, the grants of service 
connection for the disabilities at issue in this case have 
been in effect for many years, and Fenderson is not 
applicable.

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).   

Degenerative arthritis established by x-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  A 10 percent evaluation 
based on x-ray evidence may not be combined with ratings 
based on limitation of motion.  DC 5003.  Traumatic arthritis 
is evaluated using the criteria for evaluating degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010.

Under the provisions of 38 C.F.R. § 4.71a, DC 5257, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent rating is appropriately assigned when the disability 
approximates moderate impairment, and a 30 percent rating is 
assigned when the disorder approximates severe impairment.  
DC 5257.

Under DC 5260, limitation of flexion of the leg will be rated 
as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Ratings authorized under Diagnostic Code 5261 for limitation 
of extension of the leg are 0 percent when extension is 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA's General Counsel held, in VAOPGCPREC 23-97, that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  See also VAOPGCPREC 
9-98.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

1.  Claim for evaluation in excess of 20 percent for left 
knee instability

On VA examination conducted in March 2003, the veteran 
reported weakness, stiffness, swelling, and giving way of the 
left knee.  He reported that the pain was alleviated if he 
elevated and straightened the knee, but that the knee would 
lock if he left it straightened too long.  The veteran's 
employment was as a high school physical education teacher 
and health teacher.  His gait was slightly altered with a 
limp to the right.  There was no instability or laxity of the 
left knee.  There was a small effusion over the left anterior 
aspect of the patella.  Anterior and posterior drawer signs 
were negative.

On VA examination conducted in December 2004, the veteran 
reported using a knee cage when he expected to be on his feet 
for considerable distances or periods of time, such as when 
shopping.  Anterior drawer sign was negative.  McMurray and 
Lachman's signs were negative.  There was no gross 
instability of the left knee on medial and lateral varus or 
valgus stress or in the anterior-posterior planes.  
Radiologic examination disclosed severe tricompartment 
degenerative arthritis with large degenerative arthritic 
spurs.  The tibia was slightly subluxed lateralward, 
indicating severe ligamentous instability.  Calcification and 
ossification were present in the medial collateral ligament.

Analysis

The most current evidence reflect the greatest severity of 
left knee instability.  In particular, radiologic examination 
conducted in December 2004 discloses that the veteran's tibia 
is slightly subluxed lateralward, indicating severe 
ligamentous disability, and there was calcification and 
ossification in the medial collateral ligament.  This 
evidence favors the veteran's claim for an increased 
evaluation for left knee instability.

However, the evidence establishes that the veteran remains 
employed full-time as a high school physical education 
teacher.  The evidence also establishes that the veteran does 
not use any assistive device, unless he expects to be walking 
a considerable distance, and he then uses a knee cage.  The 
evidence does not reflect that he uses an assistive device 
while at work.  The evidence that the veteran continues to 
work full-time as a teacher, and that he does not normally 
require an assistive device to prevent accidents due to left 
knee instability is unfavorable to the veteran's claim that 
he is entitled to an evaluation in excess of 20 percent for 
left knee instability.

A 30 percent evaluation for left knee instability under DC 
5257 is warranted for severe knee impairment with recurrent 
subluxation or lateral instability.  In this case, the 
radiological evidence clearly establishes that the veteran 
has instability of the left knee, although such instability 
was not demonstrated on physical examination in March 2003 or 
December 2004.  However, the evidence that he is able to work 
full-time as a teacher with only infrequent use of an 
assistive device, even though he is a physical education 
teacher, is unfavorable to a finding that his left knee 
instability results in severe impairment.  There is no 
medical evidence that left knee instability has resulted in 
injury or in accidental falls.  The veteran's report, at the 
time of April 2005 outpatient treatment, that he is unable to 
engage in additional exercise, so as to assist in weight 
loss, is consistent with the current 20 percent evaluation 
for moderate impairment due to left knee instability.

The Board finds that the evidence against an increased 
evaluation in excess of 20 percent for left knee instability 
is more persuasive than the evidence favoring an evaluation 
in excess of 20 percent, although there is some favorable 
evidence.  The Board notes that, where a veteran has 
arthritis of a knee as well as instability of the knee, the 
arthritis may be separately evaluated under DC 5003 or 5010.  
See VAOPGCPREC 9-98; VAOPGCPREC 23-97.  A separate evaluation 
under DC 5010 has already been applied in this case, and that 
evaluation, also on appeal, is discussed further below.  

A 10 percent rating is warranted under DC 5259 for removal of 
the semilunar cartilage that is symptomatic.  A 10 percent 
rating is the highest schedular rating assignable under DC 
5259.  38 C.F.R. § 4.71a.  Although DC 5259 does not specify 
what the criteria are for evaluating disability residual to 
removal of a semilunar cartilage, the Board notes that, under 
DC 5258, a dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion warrants a 20 percent 
evaluation.  The veteran does complain that his knee locks if 
he leaves it straightened out too long, and the evidence 
reflects that there is effusion, but it appears to the Board 
that those symptoms are also considered in evaluation of 
instability under DC 5257 (locking) or arthritis (effusion).  
It appears to the Board that awarding a separate, compensable 
evaluation under DC 5259 would compensate the veteran again 
for symptoms which are currently compensated under DC 5257.  
Compensation for the same symptoms under more than one 
diagnostic code ("pyramiding") is not allowed.  38 C.F.R. 
§ 4.14.  

The Board is unable to find any diagnostic code which would 
warrant an additional, separate, compensable evaluation, 
without violating the regulation against pyramiding, or which 
would warrant an evaluation in excess of 20 percent for 
instability.

Since the evidence is not in equipoise to warrant an 
evaluation in excess of 20 percent under DC 5257, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 20 percent for left knee instability.  The claim for an 
evaluation in excess of 20 percent for left knee instability 
must be denied.

2.  Claim for an evaluation in excess of 10 percent for 
left knee traumatic arthritis 

On VA examination conducted in March 2003, the veteran 
reported weakness, stiffness, swelling, and giving way of the 
left knee.

On VA examination conducted in December 2004, the veteran 
reported that his pain had become more severe and was usually 
a 6 or 7 on a scale of 1 to 10, especially as the day 
progressed.  His employment as a teacher required him to 
stand.  The veteran reported a mild degree of pain on arising 
from the chair in the lobby while pushing up on the handles 
of the chair.  There was no heat or effusion.  The veteran 
had discomfort on direct patellar compression.  Very 
considerable crepitation was noted on palpation of the left 
knee during flexion-extension efforts.  The veteran was 
unable to fully squat or crouch.  The veteran had a mild but 
discernible left-sided limp.  He did not use a cane.  Range 
of motion of the left knee was from full extension to 0 
degrees with pain beginning at 85 degrees of flexion and 
range of flexion to 92 degrees.  Radiologic examination 
disclosed severe tricompartment degenerative arthritis with 
large surrounding degenerative arthritic spurs about the 
joint spaces.  The medial compartment was narrowed, secondary 
to articular cartilage loss, almost bone on bone.  Probable 
joint bodies were present in the intercondylar notch.  The 
examination was interpreted as disclosing severe degenerative 
arthritis involving all three compartments, but most severe 
in the patellofemoral and medial compartments, with loss of 
articular cartilage in the medial compartment and multiple 
joint bodies suspected.  

Analysis

As noted above, the maximum schedular evaluation for 
arthritis of one major joint is a 10 percent evaluation, 
unless a higher evaluation is warranted based on loss of 
motion of the joint.  In this case, loss of motion of the 
knee is evaluated based on extension and flexion.  The 
evidence establishes that the veteran has full range of 
extension to 0 degrees, so an increased evaluation in excess 
of 10 percent cannot be based on loss of range of extension.  
DC 5261.  Looking at the evidence most favorable to the 
veteran's claim for an increased evaluation for arthritis of 
the left knee, range of motion is limited to 92 degrees of 
flexion, and to 85 degrees of flexion without pain.  However, 
an evaluation in excess of 10 percent for loss of range of 
flexion is only warranted if flexion is limited to 30 
degrees.  As the veteran is able to flex to 85 degrees 
without pain, an evaluation is excess of 10 percent is not 
warranted.

In the absence of limitation of motion, the veteran is not 
entitled to an evaluation in excess of the 10 percent 
evaluation already awarded for arthritis of the left knee, 
since, as discussed above, the veteran is separately 
compensated for symptoms of instability.  

Since the evidence is not in equipoise to warrant an 
evaluation in excess of 10 percent under DCs 5010, 5260, or 
5261, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable evaluation.  The claim for an evaluation in excess 
of 10 percent for left knee arthritis must be denied.

3.  Claim for a compensable evaluation for residuals of right 
foot injury

The veteran's service medical records reflect that he 
sustained a non-displaced fracture of the right fifth 
metatarsal in November 1974, while playing basketball.  

By a rating decision prepared in December 1979, the veteran 
was awarded service connection for a history of fracture, 
right tarsonavicular bone, with pes planus, bilaterally, and 
hammertoe formation.  By a rating decision issued in December 
1980, that grant of service connection was corrected to a 
grant of service connection for residuals, fracture, right 
tarsonavicular bone only, severing the grant of service 
connection for pes planus, hallux valgus, and hammertoe 
formation.  The service-connected right foot disability, 
characterized as residuals, fracture, right tarsal navicular 
bone, was evaluated as noncompensable, effective from June 
1979.  As this grant of service connection has been in effect 
for more than 20 years, it is protected, and cannot be 
severed except upon a showing of fraud.  

Radiologic examination of the veteran's feet conducted in 
July 2000 disclosed no evidence of fracture, dislocation or 
bony destruction, although bilateral hallux valgus deformity 
and bilateral calcaneal spurs at the metatarsophalangeal 
joint of each great toe, bilaterally, were noted.

On VA examination conducted in March 2003, the veteran 
reported that he continued to have pain and his right foot 
was tender, status post fracture of the right tarsonavicular 
bone.  He reported that his foot pain was a severity of 6 or 
7 on a 0 to 10 scale constantly.  He reported buying wide 
shoes and wearing extra stocks in order to pad the area of 
pain.  He reported that, at one time, he had some shoe 
inserts but he was not using those currently.  Not standing 
alleviated the foot pain.  He reported that the pain was less 
severe when he did not stand and was worse when he was 
standing or walking for a long period of time.  

The examiner concluded that the veteran had subjective 
complaints of right foot pain with no functional impairment 
and normal range of motion.  March 2003 radiologic 
examination of the right foot disclosed degenerative changes 
at the first metatarsophalangeal joint and mild degenerative 
changes at the talonavicular joint and at the tibiotalar 
joint, but no abnormality of the fifth metatarsal was noted. 

Analysis

The veteran complains of foot pain, but there is no 
radiologic evidence of arthritis or other findings at the 
site of a right foot injury, fracture of the fifth 
metatarsal, sustained in service.  

The Board notes that the most recent radiologic examination 
discloses arthritis in the area of the right tarsal navicular 
bone.  Although there is a grant of service connection for a 
fracture of the "right tarsal navicular bone" in effect, 
the veteran is not entitled to a compensable evaluation on 
this basis.  

There is no evidence that the veteran sustained a fracture of 
the right tarsal navicular bone in service, and the law does 
not prevent the RO or the Board from either redesignating an 
existing service-connected rating or taking the correct facts 
into account to accurately reflect the actual disability, 
provided the redesignation or evaluation based on correct 
facts of the in-service injury does not result in the 
severance of service connection for the disability in 
question or the reduction of the protected rating.  See 
Gifford v. Brown, 6 Vet. App. 269 (1994) (holding that 
administrative correction of rating code to reflect proper 
site of muscle group injury did not constitute severance of 
service connection); VAOPGCPREC 50-91 (preclusion of 
severance of service connection for disability in effect for 
more than ten years does not prohibit redesignation of an 
existing service-connected rating to accurately reflect the 
actual anatomical location of the injury resulting in the 
veteran's disability, provided the redesignation does not 
result in the severance of service connection for the 
disability in question).  

Although the grant of service connection for a fracture of 
the right tarsal navicular bone is protected, and cannot be 
severed, even though there is no factual basis for a finding 
that such a fracture occurred, the Board is not required to 
grant a compensable evaluation for the residuals of the in-
service right foot injury if there are no compensable 
residuals at the site of the injury which was actually 
incurred.  

The RO has, in the May 2005 supplemental statement of the 
case, recharacterized the issue before the Board as 
entitlement to a compensable evaluation for the residuals of 
an in-service right foot injury.  The veteran is not entitled 
to a compensable evaluation for the right foot injury he 
incurred in service, that it, he is not entitled to a 
compensable evaluation for residuals of a fracture of the 
fifth metatarsal.  The law does not require that a 
compensable evaluation be assigned for arthritis of the right 
foot in any area not injured in service.  Denial of a 
compensable evaluation based on review of the incurred in-
service injury does not result in a new rating or the 
severance of the old rating.  See Gifford, 6 Vet. App. at 
271.  

A compensable evaluation for the residuals of an in-service 
right foot injury is denied.  The preponderance of the 
evidence is against a compensable evaluation for status post 
fracture of right fifth metatarsal, and the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable result.  
The claim is denied. 



ORDER

The appeal for an evaluation in excess of 20 percent for left 
knee instability, status-post left knee medial meniscus 
excision, is denied.

The appeal for an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee is denied.

The appeal for a compensable evaluation for a right foot 
disability is denied.  




	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


